Appellant sued appellee in the justice court, precinct No. 1, of Karnes county to recover in the sum of $36.61. Appellee answered denying that he owed appellant any sum, and by cross-action sought judgment against appellant in the sum of $84.04. The case was tried to a jury and resulted in a verdict against appellant on his claim, and in favor of appellee for $84.04, the amount of his counterclaim. Judgment was accordingly. Appellant appealed the case to the county court where like judgment was rendered. From that judgment, appellant brings this appeal.
The appeal will have to be dismissed for want of jurisdiction. As the amount claimed by neither litigant amounted to $100, exclusive of interest and costs, this court is without jurisdiction. Crosby v. Crosby,92 Tex. 441, 49 S.W. 359. Appeal dismissed.